United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-K/A (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from . Commission File Number:001-07395 AV HOMES, INC. (Exact name of registrant as specified in its charter) Delaware 23-1739078 (State or other jurisdiction ofincorporation) (I.R.S. Employer Identification No.) 395 Village Drive, Kissimmee, Florida (Address of principal executive office) (Zip Code) Registrants telephone number, including area code (863) 427-7180 Securities registered pursuant to Section 12(b) of the Act Title of each class Name of each exchange on which registered Common Stock, $1.00 Par Value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Check one: Largeacceleratedfilero Acceleratedfilerx Non-acceleratedfilero Smallerreportingcompanyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox Aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $139,456,657 as of June 30, 2011. As of April 20, 2012, there were 13,174,930 shares of Common Stock, $1.00 par value, issued and outstanding. EXPLANATORY NOTE This Annual Report on Form 10-K/A is being filed by AV Homes, Inc. ("AV Homes") to amend the Annual Report on Form 10-K for the year ended December31, 2011 filed by the Registrant with the Securities and Exchange Commission (the “SEC”) on March 26,2012 to include the information required to be disclosed by Part III, Items 10-14 of Form 10-K. AV HOMES, INC. ANNUAL REPORT ON FORM 10-K/A FOR THE YEAR ENDED DECEMBER 31, 2011 TABLE OF CONTENTS PART III ITEM 10.
